     Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 1 of 15




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 DONNESIA BROWN,

                                             Plaintiff,
                                                                          9:17-CV-1036
                       -against-                                           (MAD/ATB)

 NEW YORK STATE, THE NEW YORK STATE
 DEPARTMENT OF CORRECTIONS AND
 COMMUNITY SUPERVISION, CORRECTIONS
 OFFICER MATTHEW CORNELL, Individually and in
 his Official Capacity,

                                              Defendants.
 ---------------------------------------------------------------------X


        PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF FACTS
                     PURSUANT TO LOCAL RULE 7.1(a)(3)

        Pursuant to Rule 7.1(a)(3) of the Local Rules of this Court, Plaintiff, Donnesia Brown

(“Plaintiff”), responds to Defendant Officer Matthew Cornell (“Defendant”), statement of material

facts as follows:

        1.       Plaintiff was convicted in 2011 of Robbery in the Second Degree.

        Plaintiff’s response: Admitted.

        2.       All claims in this matter arose out of Auburn Correctional Facility (“Auburn”),

where Plaintiff was incarcerated as a result of his felony convictions.

        Plaintiff’s response: Admitted.

        3.       Approximately a week prior to the incident that is the subject of this lawsuit,

Plaintiff was involved in a fight with another inmate, in which the other inmate cut Plaintiff with

an unknown weapon.

        Plaintiff’s response: Admitted, however this is not a material fact of the subject case.


                                                          1
     Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 2 of 15




        4.      On January 21, 2016, Auburn Sgt. Steven Pyke authorized Officer Cornell to frisk

cell D-4-37, which was Plaintiff’s cell at that time.

        Plaintiff’s response: Admitted that this was Sgt. Pyke’s testimony and what is contained in

the report, however it is disputed that this the strip frisk of the Plaintiff was actually authorized. A

fact cannot be undisputed simply because a self-serving report and declaration makes the claim.

        5.      As part of Officer Cornell’s job duties, Officer Cornell was frequently asked to

assist supervisors with tasks such as searching cells.

        Plaintiff’s response: Admitted that this was Officer Cornell’s testimony only. However, a

fact cannot be undisputed simply because a self-serving report and declaration makes the claim.

        6.      Sgt. Pyke ordered Officer Cornell to perform the frisk based on information that

he, Sgt. Pyke, had gathered.

        Plaintiff’s response: Admitted that this was Sgt. Pyke and Officer Cornell’s testimony and

what is contained in the report, however it is disputed that this the strip frisk of the Plaintiff was

actually authorized. Sgt. Pyke testified that he could not positively say what led to the frisk of

Plaintiff. (Cowan Dec. Ex. D, p. 29, 32) A fact cannot be undisputed simply because a self-serving

report and declaration makes the claim.

        7.      Suspicion to frisk an inmate and/or his cell can be gleaned from tips and

confidential informants within the facility.

        Plaintiff’s response: Admitted that this was Sgt. Pyke and Officer Cornell’s testimony,

however the basis for the subject strip frisk of the Plaintiff is contested. Further, Sgt. Pyke testified

that he could not positively say what led to the frisk of Plaintiff. (Cowan Dec. Ex. D, p. 29, 32) A

fact cannot be undisputed simply because a self-serving report and declaration makes the claim.




                                                   2
     Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 3 of 15




        8.      Once Officer Cornell arrived at Plaintiff’s cell, he pat frisked Plaintiff outside of

his cell.

        Plaintiff’s response: Admitted.

        9.      According to Plaintiff, Officer Cornell told him that he had information that

Plaintiff had a weapon.

        Plaintiff’s response: Admitted that Plaintiff testified that is what Officer Cornell said.

        10.     In order to perform a strip frisk of an inmate, a Correction Officer must get

authorization from a supervisor.

        Plaintiff’s response: Admitted that this was Officer Cornell’s testimony. However, it is

contested in that it cannot be undisputed simply because a self-serving declaration makes the claim.

        11.     On January 1, 2016, after Officer Cornell performed a pat frisk on Plaintiff, Sgt.

Pyke authorized Officer Cornell to strip frisk Plaintiff.

        Plaintiff’s response: Admitted that a pat frisk was conducted. However, it is contested

whether Sgt. Pyke actually authorized the strip frisk is an issue of fact that cannot be undisputed

simply because a self-serving declaration makes the claim. Further, Sgt. Pyke testified that he

could not positively say what led to the frisk of Plaintiff. (Cowan Dec. Ex. D, p. 29)

        12.     Plaintiff was strip frisked in D-block, 4 and 5 center room.

        Plaintiff’s response: Admitted that the Unusual Incident states this however Plaintiff’s

specific testimony was that the strip search occurred in a room behind the catwalk in the middle

behind the cells. (Cowan Dec. Ex. B, p. 40)

        13.     Sgt. Pyke was present during the strip frisk.

        Plaintiff’s response: Admitted that this was Sgt. Pyke and Officer Cornell’s testimony and

what is contained in the report, however it is disputed that the strip frisk of the Plaintiff was actually



                                                    3
     Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 4 of 15




authorized. Further, Sgt. Pyke testified that he did not specifically recall observing the strip frisk,

or specifically being inside the D block 4 and 5 center room at the time the search commenced, or

whether or not there were any other Officers present during the frisk. (Cowan Dec. Ex. D, p. 30-

32) A fact cannot be undisputed simply because a self-serving report and declaration makes the

claim.

         14.    During Plaintiff’s strip frisk, a weapon was recovered.

         Plaintiff’s response: Denied. Whether or not a weapon was recovered during Plaintiff’s

strip frisk is the very material issue and dispute of this case. It is therefore contested. This is a

material issue of fact that cannot be undisputed simply because a self-serving declaration makes

the claim. Further, Sgt. Pyke testified that he could not specifically recall if an ice pick type weapon

was recovered during the strip frisk. (Cowan Dec. Ex. D, p. 30) Additionally it is Plaintiff’s

testimony that he was sitting in his cell when he was rushed by Officer Cornell and another

unknown Officer. His hands were grabbed and he is pulled out of his cell and patted down. He was

thereafter handcuffed and walked to a room in the middle of the gallery and made to strip. He was

then asked by Officer Cornell if he had a weapon. He replied that he did not and Officer Cornell

then said, “you have one now” and Officer Cornell opened a cloth revealing a sharpened

toothbrush. Plaintiff testified that Officer Cornell then said, “this is nothing personal. If it was we’d

be fighting.” (Cowan Dec. Ex. B, pp.34-35, 39)

         15.    The weapon is described as a toothbrush handle sharpened to a point at one end,

with a cloth handle, measuring eight inches by one half inch.

         Plaintiff’s response: Admitted that this is how the weapon was described, however it is

disputed that this weapon was actually recovered during the strip frisk of the Plaintiff. Further,

Sgt. Pyke testified that he could not specifically recall if an ice pick type weapon was recovered



                                                   4
     Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 5 of 15




during the strip frisk. (Cowan Dec. Ex. D, p. 30) A fact cannot be undisputed simply because a

self-serving report and declaration makes the claim. Additionally, Plaintiff testified that Officer

Cornell produced a “sharpened toothbrush” type weapon from a piece of cloth and stated that he

did not know where he got it from. (Cowan Dec. Ex. B, pp. 39, 41)

        16.     Sgt. Pyke testified that he was present for the strip frisk and would have known if

there was any malfeasance during the frisk.

        Plaintiff’s response: Admitted that this was Sgt. Pyke’s testimony, however a fact cannot

be undisputed simply because a self-serving declaration makes the claim. Additionally, Sgt. Pyke

testified that he did not specifically recall observing the strip frisk, or specifically being inside the

D block 4 and 5 center room at the time the search commenced, or whether or not there were any

other Officers present during the frisk, or if an ice pick type weapon was recovered during the strip

frisk. (Cowan Dec. Ex. D, p. 30-32)

        17.     Sgt. Pyke did not observe Officer Cornell plant any weapon on Plaintiff.

        Plaintiff’s response: Admitted that this was Sgt. Pyke’s testimony, however a fact cannot

be undisputed simply because a self-serving declaration makes the claim. Sgt. Pyke also testified

that he did not specifically recall observing the strip frisk, or specifically being inside the D block

4 and 5 center room at the time the search commenced, or whether or not there were any other

Officers present during the frisk, or if an ice pick type weapon was recovered during the strip frisk.

(Cowan Dec. Ex. D, p. 30-32)

        18.     The weapon was bagged, labeled, photographed and brought to the evidence drop

box, per the directive of the Department of Corrections and Community Supervision.

        Plaintiff’s response: Admitted that a weapon was bagged, labeled, photographed and

brought to the evidence drop box.



                                                   5
     Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 6 of 15




        19.     Prior to January 21, 2016, Plaintiff never had any issues with Officer Cornell and

never filed any grievances against him.

        Plaintiff’s response: Admitted.

        20.     The only interaction Plaintiff recalls with Officer Cornell prior to January 21, 2016

is a random pat frisk Officer Cornell performed on Plaintiff prior to Plaintiff attending recreation

in the yard months prior to the incident.

        Plaintiff’s response: Admitted.

        21.     Although Plaintiff alleges that Officer Cornell “set him up” with the subject

weapon, Plaintiff has no opinion as to why Officer Cornell would have “set him up” with a weapon.

        Plaintiff’s response: Admitted that this was Plaintiff’s testimony.

        22.     At the time of the frisk, Officer Cornell was unaware of what portion of Plaintiff’s

sentence remained.

        Plaintiff’s response: Admitted that this is Officer Cornell’s testimony however this is a fact

that cannot be undisputed simply because a self-serving declaration makes the claim.

        23.     Officer Cornell authored a misbehavior report that charged Plaintiff with violating

DOCCS’ directives.

        Plaintiff’s response: Admitted.

        24.     Plaintiff was afforded a disciplinary hearing as a result of the weapons charge.

        Plaintiff’s response: Admitted. At Plaintiff’s Tier III Disciplinary Hearing held on January

28, 2016 Plaintiff pled “Not Guilty” to the weapon/contraband charges against him. (Rynecki Dec.

Ex. 2, p. 8)

        25.     Plaintiff was found guilty at his disciplinary hearing and sentenced to six months

in the “box”.



                                                  6
     Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 7 of 15




       Plaintiff’s response: Admitted.

       26.      Plaintiff never appealed the disciplinary charge decision.

       Plaintiff’s response: Admitted. Plaintiff testified that it was his belief that if he filed a

grievance it would be thrown in the garbage. (Cowan Dec. Ex. B, p. 57)

       27.      When asked why he never appealed the disciplinary charge decision, Plaintiff

testified: “I don’t know.”

       Plaintiff’s response: Admitted. Plaintiff testified that it was his belief that if he filed a

grievance it would be thrown in the garbage. (Cowan Dec. Ex. B, p. 57)

       28.      Auburn had a fully functioning inmate grievance process available at the time of

the incident.

       Plaintiff’s response: Admitted that Auburn had an inmate grievance process however

whether it was “fully functioning” calls for a legal conclusion and it is therefore contested.

       29.      Plaintiff was familiar with the inmate grievance process at Auburn.

       Plaintiff’s response: Admitted.

       30.      Plaintiff was aware that if a grievance is denied, there is an appeal process.

       Plaintiff’s response: Admitted. Plaintiff testified that it was his belief that if he filed a

grievance it would be thrown in the garbage. (Cowan Dec. Ex. B, p. 57)

       31.      Prior to the January 21, 2016 incident, Plaintiff had successfully filed a grievance

for a missing package on April 7, 2014.

       Plaintiff’s response: Admitted, however this is not a material fact of the subject case.

       32.      However, Plaintiff admittedly never filed a grievance complaining of the January

21, 2016 incident.




                                                  7
    Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 8 of 15




       Plaintiff’s response: Admitted. Plaintiff testified that it was his belief that if he filed a

grievance it would be thrown in the garbage. (Cowan Dec. Ex. B, p. 57)

       33.     Auburn has no record that Plaintiff filed a grievance complaining of the January

21, 2016 incident.

       Plaintiff’s response: Admitted.

       34.     Plaintiff never appealed a grievance decision to the Central Office Review

Committee regarding the alleged January 21, 2016 incident.

       Plaintiff’s response: Admitted. Plaintiff testified that it was his belief that if he filed a

grievance it would be thrown in the garbage. (Cowan Dec. Ex. B, p. 57)

       35.     Cayuga County Assistant District Attorney Brian Leeds prosecuted Plaintiff for the

promoting prison contraband charge.

       Plaintiff’s response: Admitted.

       36.     Defendant Cornell never told ADA Leeds that he planted a weapon on Plaintiff.

       Plaintiff’s response: Admitted that this was former ADA Leeds’ testimony.

       37.     ADA Leeds never developed any evidence that Defendant Cornell had planted a

weapon on Plaintiff.

       Plaintiff’s response: Denied. See Letter of Cayuga County District Attorney Jon

Budelmann, generally, which states that “Pursuant to our legal and ethical obligations of

disclosure, we have recently learned of an infirmity regarding the credibility of our main witness

in the case. Corrections Officer Matthew Cornell. Specifically, we have credible evidence that that

Officer Cornell placed a contraband weapon on another inmate at Auburn Correctional Facility…”

And further states, “given the severity of the conduct itself and the fact that the prosecution was

sustained almost entirely on Officer Cornell’s testimony regarding the search of the defendant and



                                                8
    Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 9 of 15




the recovery of the contraband item, we no longer have confidence in the correctness of the

conviction.” (Cowan Dec. Ex. H)

       38.     As a result of the January 21, 2016 incident, Plaintiff plead guilty to promoting

prison contraband in the first degree, a class D felony, and agreed to a two to four-year prison

sentence for that charge.

       Plaintiff’s response: Admitted, however Plaintiff testified that he pled guilty because he

felt that he had no choice in the matter. He stated that he was facing the potential of life

imprisonment or a two to four year plea arrangement and went on to say that he “wasn’t spending

life for something that I didn’t do.” (Cowan Dec. Ex. B, p. 65-66)

       39.      Plaintiff’s criminal defense counsel in that matter, Rome Canzano, indicated

during Plaintiff’s sentencing for that crime that Plaintiff had “accepted responsibility.”

       Plaintiff’s response: Admitted, however Plaintiff testified that he pled guilty because he

felt that he had no choice in the matter. He stated that he was facing the potential of life

imprisonment or a two to four year plea arrangement and went on to say that he “wasn’t spending

life for something that I didn’t do.” (Cowan Dec. Ex. B, p. 65-66)

       40.     On December 23, 2016, Cayuga County District Attorney Jon Budelmann wrote a

letter to Cayuga County Court Judge Mark Fandrich, indicating that he would not oppose a motion

by Plaintiff’s counsel under Criminal Procedure Law §440 to vacate Plaintiff’s guilty plea and

sentence.

       Plaintiff’s response: Admitted. In fact, the letter states that the Cayuga County District

Attorney’s Office would join any motion to dismiss the indictment in the interest of justice.

(Cowan Dec. Ex. H)




                                                  9
    Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 10 of 15




       41.     However, District Attorney Budelmann stated in his December 23, 2016 letter that

he had no direct evidence that Officer Cornell placed contraband on Plaintiff.

       Plaintiff’s response: Admitted. However, the same letter states that “Pursuant to our legal

and ethical obligations of disclosure, we have recently learned of an infirmity regarding the

credibility of our main witness in the case. Corrections Officer Matthew Cornell. Specifically, we

have credible evidence that that Officer Cornell placed a contraband weapon on another inmate at

Auburn Correctional Facility…” And further states, “given the severity of the conduct itself and

the fact that the prosecution was sustained almost entirely on Officer Cornell’s testimony regarding

the search of the defendant and the recovery of the contraband item, we no longer have confidence

in the correctness of the conviction.” (Cowan Dec. Ex. H)

       42.     Plaintiff’s guilty plea for promoting prison contraband in the first degree was

subsequently vacated.

       Plaintiff’s response: Admitted. By Order dated January 17, 2017 by Cayuga County Court

Judge Mark Fandrich the judgment of conviction entered against him on October 11, 2016 for

possessing prison contraband in the first degree was vacated, the indictment was dismissed in the

furtherance of justice with prejudice without leave to re-present and Plaintiff was ordered

discharged from custody forthwith.

       43.     The Department of Corrections and Community Supervision’s Office of Special

Investigations found that any allegations that Officer Cornell planted a weapon on any inmates

were unsubstantiated.

       Plaintiff’s response: Admitted, however The Department of Corrections and Community

Supervision’s Office of Special Investigations substantiated allegations against Officer Cornell

that various contraband items and potential inmate style weapons were found in Officer Cornell’s



                                                10
    Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 11 of 15




personal locker and vehicle. Officer Cornell admitted to the Office of Special Investigations to

finding various inmate style cutting type weapons in common areas of the facility when questioned

under oath. Further, upon conducting a search of Officer Cornell’s assigned locker the Office of

Special Investigations learned that Officer Cornell used a separate locker and while his assigned

locker only contained a coat hanger, the unassigned locker contained an employee’s manual, a

2017 calendar book, a contract book, numerous pay stubs belonging to Officer Cornell, a baton

with no identification number, a personal jacket, a pair of black Carhartt gloves, a state DOCCS

knit winter hat, a blue short-sleeve work shirt, a plastic bag with various size screws and washers,

a broken set of inmate nail clippers, a large metal spoon with brown residue, a broken pair of

tweezers, a broken pair of large toenail clippers, a lever from a small pair of nail clippers, a quarter,

an electric motor with red wire, three straightened heavy staples, electric circuit tape an empty

evidence bag with a date of June 13, 2014 stuck to a “Request for test of suspected contraband

drugs”, also dated June 13, 2014, with inmate information written on it, that states “positive for

heroin”. Upon a search of Officer Cornell’s personal vehicle OSI recovered a Weatherby 30-06

caliber rifle with a scope and five rounds attached to the stock, an additional nineteen rounds in

two separate ammunition boxes, half of a jig saw blade and a thin metallic object with a black tape

handle. (Rynecki Dec. Ex.1) Officer Cornell’s “explanation” for the contraband found during the

OSI search in both the locker and his vehicle was that he would take them to his home to dispose

of them in his garbage. Officer Cornell provided no explanation given to why they remained in his

locker or vehicle and did not dispose of them in Auburn Correctional Facility’s evidence drop box.

(Rynecki Dec. Ex. 1)

        44.     Officer Cornell denies planting any weapon on Plaintiff or any other Auburn

inmates.



                                                   11
    Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 12 of 15




       Plaintiff’s response: Admitted that this was Officer Cornell’s testimony however this is

contested. ADA Brian Leeds met with Officer Cornell on December 9, 2016 for preparation of

testimony in an upcoming unrelated trial at which time Officer Cornell admitted to ADA Leeds

that he had planted a weapon on an inmate at Auburn Correctional Facility. ADA Leeds maintained

contemporaneous notes following this meeting and subsequent activities surrounding the

admission by Officer Cornell. This admission to ADA Leeds resulted in Plaintiff’s conviction

being vacated. (Cowan Dec. Ex K, p. ; Rynecki Dec. Ex. 4)

       45.     Officer Cornell denies any reason to “set up” Plaintiff with a weapon.

       Plaintiff’s response: Admitted that this was Officer Cornell’s testimony, however it is

disputed. A fact cannot be undisputed simply because a self-serving report and declaration makes

the claim.

       46.     Plaintiff is not claiming any physical injuries as a result of this incident.

       Plaintiff’s response: Admitted.

       47.     Plaintiff had previously been charged with, and disciplined for, possessing a

weapon at Elmira Correctional Facility prior to the subject incident, on October 20, 2013.

       Plaintiff’s response: Admitted, however this is not a material fact of the subject case.

    PLAINTIFF’S SUPPLEMENTAL RULE 56.1 STATEMENT OF FACTS IN
FURTHER OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       48.     Plaintiff stated that on January 21, 2016 he had been in his cell with the gate open

listening to music when he was asked to show his hands to Officer Cornell and another unknown

Officer. (Rynecki Dec. Ex. 4, Cowan Ex. B.36, Ex. E 16)

       49.     Plaintiff was taken down the gallery in D-Block to office space before the catwalk.

(Rynecki Dec. Ex. 4, Cowan Ex. C.60, Ex. E 16, 18)



                                                 12
    Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 13 of 15




       50.     Officer Cornell told Plaintiff that he had to strip search him as there was

information that he had a weapon to which he complied with the search. (Rynecki Dec. Ex 54.)

       51.     No weapon was found on Plaintiff. (Rynecki Dec. Ex. 4)

       52.     Officer Cornell stated to Plaintiff “This isn’t personal. If it was, we would be

fighting.” (Rynecki Dec. Ex. 4)

       53.     Officer Cornell further stated to Plaintiff “Now you have a weapon” and pulled out

a white sharpened toothbrush wrapped in a cloth. (Rynecki Dec. Ex. 4)

       54.     Officer Cornell told the Sergeant that Plaintiff pulled the weapon from his buttocks

and handed it to him. (Rynecki Dec. Ex. 4)

       55.     As a result of Officer Cornell’s search, Plaintiff was taken to the Special Housing

Unit of Auburn Correctional Facility. (Cowan Dec. Ex. B, p. 35)

       56.     Plaintiff pled “not guilty” at his Disciplinary Hearing. (Rynecki Dec. Ex. 2)

       57.     Following Plaintiff’s less than thirty minute Disciplinary Hearing he was sentenced

to 180 days in the Special Housing Unit. (Id)

       58.     On October 11, 2016 Plaintiff was convicted and sentenced for Possession of Prison

Contraband in the First Degree to a 2 to 4 year sentence. (Rynecki Dec. Ex. 4)

       59.     Plaintiff pled guilty because he did not have money to fight the charges. (Rynecki

Dec. Ex. 4)

       60.     Plaintiff pled guilty because he was counseled that he could be found a persistent

offender and face a life imprisonment sentence if found guilty at trial. (Rynecki Dec. Ex. 4).

       61.     A notice to appeal of the criminal conviction was filed on Oct. 13, 2016. (Rynecki

Dec. Ex. 5).




                                                13
    Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 14 of 15




         61.   Plaintiff was never in possession of the weapon that Officer Cornell stated he found

on Plaintiff. (Rynecki Dec. Ex. 4)

         62.   After four months in the Auburn Correctional Facility SHU, Plaintiff was

transferred to Comstock Correctional Facility where he spent approximately 2 months. (Rynecki

Dec. Ex. 4)

         63.   After approximately 2 months at Comstock Correctional Facility, Plaintiff was

transferred to Five Points Correctional Facility on November 2, 2016, where he remained until he

was ultimately released from custody on January 19, 2017. (Rynecki Dec. Ex. 4)

         64.   As a result of Plaintiff’s conviction for possession of prison contraband in the first

degree, Plaintiff was incarcerated for an additional six months before his release. (Rynecki Dec.

Ex. 4)

         65.   Plaintiff provided at statement to DOCCS Office of Special Investigation Plaintiff

dated December 19, 2016. (Rynecki Dec. Ex. 4)

         66.   Officer Cornell was suspended from his job as a DOCCS Correction Officer on

December 12, 2016. (Rynecki Dec. Ex. 1)

         67.   Officer Cornell resigned his position as a DOCCS Correction Officer on February

27, 2018. (Rynecki Dec. Ex. 1)

         68.   Officer Cornell remained suspended from December 12, 2016 until his resignation

on February 27, 2018. (Rynecki Dec. Ex.1)

Dated: October 21, 2020

                                              Scott E. Rynecki, Esq.
                                              Bar Roll No.: 520838

                                              _______s/______________________________
                                              Rubenstein & Rynecki, Esqs.
                                              Attorneys for Plaintiff

                                                14
Case 9:17-cv-01036-MAD-ATB Document 61-1 Filed 10/21/20 Page 15 of 15




                               16 Court Street, Suite 1717
                               Brooklyn, New York 11241
                               (718) 522-1020
                               Email: rubrynlaw@aol.com




                                 15
